UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  2 September 2010 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Director/PDMR Shareholding The date the issuer was informed of the transaction was 24th August 2010 and not 24th August 2009, as stated. All other details remain unchanged. NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer CRH plc 2. State whether the notification relates to (i) a transaction notified in accordance with the Market Abuse Rules; (ii) a disclosure made in accordance with section 53 (as extended by section 64) of the Companies Act 1990 or entered into the issuer's register in accordance with section 59 of the Companies Act 1990; or (iii) both (i) and (ii). (i) a transaction notified in accordance with the Market Abuse Rules 3. Name of person discharging managerial responsibilities/director Erik Bax 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person No 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest Erik Bax 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of €0.32 each 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them Erik Bax 140 BBHISL Nominees Limited 11,708 8 State the nature of the transaction Purchase of shares 9. Number of shares, debentures or financial instruments relating to shares acquired 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.0007062% 11. Number of shares, debentures or financial instruments relating to shares disposed Not applicable 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 13. Price per share or value of transaction €11.80 per share 14. Date and place of transaction 24th August 2010; London Stock Exchange 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 11,848; 0.0016734% 16. Date issuer informed of transaction 24th August 2010 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant Not applicable 18. Period during which or date on which it can be exercised Not applicable 19. Total amount paid (if any) for grant of the option Not applicable 20. Description of shares or debentures involved (class and number) Not applicable 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise Not applicable 22. Total number of shares or debentures over which options held following notification Not applicable 23. Any additional information …………… 24. Name of contact and telephone number for queries Neil Colgan + Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Company Secretary Date of notification 25th August 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 2 September 2010 By:/s/Maeve Carton M. Carton Finance Director
